Citation Nr: 0935833	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  09-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for directional 
vertigo, to include as secondary to a service connected left 
perforated eardrum.

3.  Entitlement to an initial compensable rating for left 
perforated eardrum.

4.  Entitlement to an initial compensable rating for deviated 
septum.

5.  Entitlement to an initial compensable rating for 
hemorrhoids.

6.  Entitlement to a total disability rating for based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2008 from the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied claims for service connection for 
glaucoma and directional vertigo and granted service 
connection for hemorrhoids, deviated nasal septum and left 
perforated eardrum and also denied entitlement to TDIU.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in June 2009.  A transcript 
of the hearing is associated with the claims folder.

The Veteran's claim addressing all enumerated issues except 
for an initial compensable rating for hemorrhoids is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence of large or thrombotic and 
irreducible hemorrhoids, with excessive redundant tissue and 
frequent recurrences.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.31, 4.114, Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim for service connection for 
hemorrhoids in March 2007.  Prior to adjudicating this claim 
in February 2008, the RO issued a duty to assist letter in 
June 2007 addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Additional notice addressing the increased rating claim was 
issued in May 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The May 2008 letter is noted to have 
included the criteria for Dingess, supra.  The issue was 
readjudicated and a supplemental statement of the case was 
issued in February 2009.

Moreover, as regards this increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in May 2008 provided current assessments of the 
Veteran's service-connected hemorrhoids based not only on 
examination of the Veteran, but also on review of the 
records.   

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection. Fenderson 
v. West, 12 Vet. App. 119 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3.

Service connection was granted for hemorrhoids by the RO in a 
February 2008 rating decision.  The Veteran has appealed the 
initial noncompensable rating which has been assigned under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7336, a noncompensable rating for 
hemorrhoids is warranted with mild or moderate hemorrhoids.  
A 10 percent rating is in order when there are large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue and frequent recurrences.  A maximum 20 
percent rating requires hemorrhoids with symptoms of 
persistent bleeding, secondary anemia, and fissures. 38 
C.F.R. § 4.114 (2008).

Private medical records submitted in conjunction with the 
Veteran's March 2007 claim do not reflect any treatment for 
hemorrhoids, but do include some pertinent findings.  Private 
records from 2005 mostly address skin cancer treatment 
without pertinent findings regarding hemorrhoids, although a 
February 2005 record of a physical examination for vertigo 
complaints is noted to give a history of normal bowel 
movements, with rectal examination significant only for 
findings of a small prostate and no mention of hemorrhoids.  
Of note, a March 2008 private examination is noted to have 
included a past history of hemorrhoids.  The review of 
systems of his gastrointestinal system noted him to deny a 
variety of gastrointestinal problems including hemorrhoids, 
diarrhea, constipation, changes in bowel habits, bloody 
stools or dark, tarry stools.  On examination, his rectal was 
negative for masses or tenderness and hemoccult was guiac 
negative.  An April 2008 office visit noted his past history 
of hemorrhoids, but physical examination did not include 
rectal.  

The report of a May 2008 VA examination for hemorrhoids noted 
a history of onset of hemorrhoids in 1973 for which he sought 
treatment in service but was advised against having surgery.  
He had present complaints of intermittent bleeding, a large 
amount with pain, three times a year.  Treatment was with 
Preparation H as needed.  He avoided straining with bowel 
movements and frequently needed to push his hemorrhoids back 
into his rectum.  There was no constipation.  Stool guiac 
will always be positive due to hemorrhoid bleeding.  The 
course since onset was stable.  His current treatment was 
medication.  There was no history of trauma or neoplasm to 
the rectum or anus.  There was occasional rectal bleeding, 
but no rectal prolapse.  He had no history of recurrent anal 
infections or proctitis.  His current symptoms were positive 
for anal itching, pain and diarrhea.  He had no burning, 
difficulty passing stool, tenesmus or swelling.  He had 
bleeding from his hemorrhoids that was frequent, with 4 or 
more episodes per year, without thrombosis.  He had no 
history of thrombosis, fecal incontinence or perianal 
discharge.  Physical examination revealed 2 external 
hemorrhoids, one large and one medium.  There was no evidence 
of bleeding, thrombosis, fissures or excessive redundant 
tissue.  There was also no evidence of anorectal fistula, 
anal or rectal stricture, sphincter impairment or rectal 
prolapse.  There were no other significant findings.  The 
diagnosis was hemorrhoids.  As for the impairments caused by 
the hemorrhoids, occupationally he was noted to be retired 
due to age or duration of work.  There were significant 
effects on occupational activities due to pain which caused 
increased absenteeism.  Regarding effects on daily 
activities, there were mild effects on chores, grooming, 
shopping and traveling.  There were no effects on sports, 
exercise, recreation, bathing, feeding or dressing.  There 
were severe effects on toileting.

The Veteran testified at his June 2009 hearing regarding the 
severity of his hemorrhoids.  He said that he first treated 
these in 1973 and had followed the doctor's advice on self 
treating ever since.  He did not presently receive medical 
treatment for these.  He testified that he had to reinsert 
the hemorrhoids back into his rectum daily.  If he was unable 
to do this, he had external hemorrhoids.  He reported that 
they were painful.  Several times a year he would have what 
he called a "complete evacuation" where he would pass large 
amounts of blood.  He reported frequent bleeding and blood in 
his stool. 

A review of the evidence of record finds no support for an 
initial compensable disability rating for the Veteran's 
service-connected hemorrhoids.  Specifically, evidence shows 
minimal complaint and no treatment of hemorrhoids, as shown 
in the private and VA medical records from 2005 to 2008, 
which show no treatment for hemorrhoids, although they are 
noted in the medical history.  In fact, during his June 2009 
hearing, the Veteran indicated that he had not been treated 
by medical personnel for hemorrhoids since 1973 and indicated 
he self treated them.  

Although he has repeatedly described episodes of bleeding, 
this lay evidence, which could suggest a higher rating, is 
outweighed by the available medical evidence which shows no 
objective evidence of bleeding, thrombosis, fissures or 
excessive redundant tissue.  Nor is there evidence of 
secondary anemia, and fissures.  This lay evidence describing 
excessive bleeding, but not supported by the medical findings 
does not provide a credible basis for granting a compensable 
rating for the hemorrhoid condition.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)  

Thus, the overall evidence shows that there was no record of 
symptoms consistent with a compensable disability rating, 
that is, there were no symptoms of large or thrombotic and 
irreducible hemorrhoids, with excessive redundant tissue and 
frequent recurrences.  There is also no evidence of any bowel 
or sphincter dysfunction shown such as would warrant 
consideration under other Diagnostic Codes for such 
impairment.  The Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the Veteran's service-connected hemorrhoids.  38 C.F.R. § 
4.3.


ORDER

An initial compensable disability rating for hemorrhoids is 
denied.


REMAND

In regards to the remaining claims for service connection for 
directional vertigo and glaucoma, initial compensable rating 
claims for perforated ear drum and deviated septum and for a 
TDIU, the Board finds that additional development is needed.

In regards to the claim for service connection for vertigo, 
the Veteran is claiming that this is secondary to his service 
connected perforated left ear drum and has testified as to 
this in his June 2009 hearing.  Service connection for this 
matter has not been developed on a secondary basis.  The 
November 2007 VA examination regarding symptomatology of the 
ears did not address the question of whether the Veteran's 
positional vertigo was secondary to the perforated ear drum, 
although it did note the presence of positional vertigo.  

An examination is necessary to address whether positional 
vertigo may be due to or aggravated by the Veteran's 
perforated ear drum.  Furthermore, in light of the need to 
develop the issue of whether the claimed vertigo is related 
to the perforated ear drum, and the fact that such 
development could generate evidence pertinent to the pending 
claim for an initial compensable rating for the ear drum, the 
Board finds that further consideration of the rating for the 
perforated left ear drum should be deferred pending such 
evidence, and that the examination should also address the 
severity of any residuals of the perforated ear drum as well 
as the etiology of the positional vertigo.  

In reference to the claim for service connection for 
glaucoma, the Board notes that the Veteran has testified that 
he was diagnosed with glaucoma by an ophthalmologist at Fort 
Levinworth in 1995 and was told he has Coogan Reese syndrome, 
a form of glaucoma that is caused by a blow to the head.  The 
Veteran testified that while in Vietnam in 1968, he broke his 
ankle and in this same accident he sustained a concussion.  
The evidence is noted to reflect that he sustained a fracture 
to his right ankle in November 1968 in a fall, and he is 
service-connected for residuals of this injury.  In light of 
these contentions, an examination is indicated to determine 
whether his glaucoma was caused by this fall, or is otherwise 
related to service.

Regarding his deviated septum, the Veteran's hearing 
testimony suggests that his symptoms have worsened since his 
most recent VA examination.  A review of the May 2008 sinus 
examination reveals that he had no evidence of nasal 
obstruction.  However, the Veteran testified in his June 2009 
hearing that he does have a serious nasal obstruction that 
forces him to breathe through his mouth.  He also testified 
that he received private hospitalization for pneumonia in 
January and February of 2009, and indicated that while being 
treated with oxygen, the hose to his left nostril had to be 
cut due to his inability to exhale through his left nostril.  
He reported he continues to receive treatment for this 
pneumonia condition.  These records are not currently 
associated with the claims folder.  Because he has advised 
the VA of potentially pertinent evidence of worsening 
symptoms generated since the most recent VA examination, the 
Board finds that this additional evidence should be obtained, 
and a new VA examination should be undertaken to include 
review of the additional evidence.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Because the outcome of the claims for service connection and 
initial compensable ratings has a direct impact on the 
Veteran's claim seeking entitlement to a TDIU, the claim is 
held to be "inextricably intertwined" with these claims.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, it 
too must be remanded for re-adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all private and 
VA medical care providers, who treated 
him for his claimed medical disabilities 
of glaucoma and vertigo since service, 
and who treated him for his left eardrum 
and deviated septum since 2008.  After 
obtaining necessary authorization, 
private records of treatment for 
pneumonia in 2009 and any evidence from 
the ophthalmologist at Fort Levinworth in 
1995 should be requested.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2008).

2.  After the completion of the above, 
the AOJ should schedule the Veteran for 
an eye disorders examination to determine 
the nature and etiology of the Veteran's 
claimed glaucoma.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
glaucoma.  Specifically the examiner is 
requested to provide an opinion as to (1) 
whether the Veteran has a current 
disability of glaucoma; (2) whether any 
diagnosed disability involving glaucoma 
at least as likely as not began in 
service, to include as being related to 
the incident wherein he fell in service 
and injured his right ankle, and at the 
same time according to him, sustained a 
concussive head injury.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
VA nasal disorders examination, by an 
appropriate specialist, to determine the 
severity of the Veteran's service-
connected deviated septum.  The claims 
file and a separate copy of this remand 
should be made available to the examiner 
for review of the pertinent evidence 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  All indicated tests and 
studies should be undertaken.  After a 
review of the claims file, it is 
requested that the examiner assess the 
nature and severity of the Veteran's 
deviated septum in accordance with the 
latest AMIE worksheet for rating 
disorders of the nasal region.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the nasal area to assist in preparing a 
report addressing the nature and extent 
of the Veteran's service-connected 
deviated septum.  The examiner should 
also fully describe any symptoms 
attributed to the deviated septum to 
include whether there is any obstruction 
and if so the extent, and the nature and 
extent of any other manifestations such 
as disfigurement, rhinitis or other 
findings attributable to the deviated 
septum.  

The examiner should discuss the extent of 
occupational impairment caused by the 
service-connected deviated septum.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  After the completion of the above 
development, the AOJ should schedule the 
Veteran for a VA ear disorders 
examination, by an appropriate 
specialist, to determine the severity of 
the Veteran's service-connected left 
perforated eardrum.  The claims file and 
a separate copy of this remand should be 
made available to the examiner for review 
of the pertinent evidence prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
All indicated tests and studies should be 
undertaken, to include audiological 
examination.  After a review of the 
claims file, it is requested that the 
examiner assess the nature and severity 
of the Veteran's left perforated eardrum 
in accordance with the latest AMIE 
worksheet for rating disorders of the ear 
as well as the nature and etiology of his 
claimed directional vertigo.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the ears to assist in preparing a report 
addressing the nature and extent of any 
residuals of the Veteran's service-
connected left perforated eardrum.  The 
examiner should describe whether there 
are residuals such as hearing loss, 
tinnitus, otitis media with suppuration 
or aural polyps, chronic nonsuppurative 
otitis media with effusion, otosclerosis, 
peripheral vestibular disorders, 
Meniere's syndrome, loss of the auricle, 
malignant or benign neoplasms of the ear 
or chronic otitis externa with swelling, 
dry scaly or serous discharge with 
itching requiring frequent treatment.  

The examiner is also asked to determine 
whether the Veteran's claimed directional 
vertigo is due to or aggravated by 
service, to include whether it is 
secondary to his left perforated eardrum.  

(A) Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
whether the Veteran has a current 
disability or disabilities involving 
vertigo; (2) whether any diagnosed 
disability involving vertigo at least as 
likely as not began in service.  

(B) The examiner should also state 
whether it is at least as likely as not 
that such disorder(s) involving vertigo 
was caused, or aggravated, by his left 
perforated eardrum.

(C) The examiner should discuss the 
extent of occupational impairment caused 
by the service-connected left perforated 
eardrum and all its residuals, to include 
vertigo if it is shown to be due to this 
left eardrum condition.  

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the AOJ should 
readjudicate the Veteran's claims, to 
include the Veteran's claim for a TDIU.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


